Citation Nr: 1435555	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-22 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for Eustachian tube dysfunction.

5.  Entitlement to service connection for a right heel disability.

6.  Entitlement to a compensable initial rating for right knee patellofemoral syndrome.

7.  Entitlement an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1991 to January 2000.

These matters comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO).  During the pendency of the appeal, the RO, in an October 2009 rating decision, granted a 10 percent rating for the left knee disability, effective the date of the grant of service connection (see October 2009 and March 2010 rating decisions).

These matters were previously before the Board in January 2014 when they were remanded for the Veteran to be scheduled for a Board hearing.

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a right and left ankle disabilities, and Eustachian tube dysfunction, and the issues of increased initial ratings for right and left knee patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In June 2014, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw his appeal on the issue of entitlement to service connection for bilateral plantar fasciitis.

2.  In June 2014, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw his appeal on the issue of entitlement to service connection for a right heel disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for bilateral plantar fasciitis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for a right heel disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 

At the June 2014 videoconference hearing, the Veteran indicated that it was his intent to withdraw the appeals for entitlement to service connection for bilateral plantar fasciitis, and entitlement to service connection for a right heel disability.  (See Board hearing transcript page 2 and VA Form 21-4138.)  Thus, there remain no allegations of errors of fact or law for appellate consideration on those issues. Accordingly, the Board does not have jurisdiction to review them.  


ORDER

The appeal as to the issue of entitlement to service connection for bilateral plantar fasciitis is dismissed.

The appeal as to the issue of entitlement to service connection for right heel disability is dismissed.

REMAND

Right and Left Knee Ratings

The Veteran testified at the June 2014 Board hearing that his right and left knee disabilities are worse than they were when they were last examined by VA in 2009.  The Veteran is competent to state that he has what he perceives to be a worsening of his symptoms.  The Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the Board finds that the Veteran should be scheduled for another VA examination to determine the extent of his current knee disabilities.  The Veteran is service connected for patellofemoral syndrome; if the Veteran has arthritis, the examiner should state if it is as likely as not that his arthritis is caused by, or aggravated by, his service-connected patellofemoral syndrome.

The Veteran also testified that he received his knee treatment from Sports Medicine Orthopedic Surgery.  As the rating period on appeal is from February 2008, the Board finds that private records from February 2008 to present may be useful to the Board in adjudicating the Veteran's claims; VA should attempt to obtain them.  

Right and Left Ankle Disabilities

Based on the below, the Board finds that a VA examination and further duty to assist in obtaining records is warranted.  A March 1991 STR reflects a right ankle sprain.  A radiology consultation report reflects that "osseous structures are normal in appearance.  NO evidence of fracture, dislocation or findings of significance are identified."

An October 1999 report of medical history notes that the Veteran had symptoms of the bilateral ankles.  A November 1999 STR reflects DJD (degenerative joint disease) of bilateral ankles; however, there are no x-rays supporting this finding of DJD.

A post active service February 2004 record for National Guard purposes reflects that the Veteran reported that he did not currently have any medical problems.  He reported that since his last periodic physical examination, he had had a hernia repair, gall bladder removal, and an injury to the left knee.  He did not report an ankle disability.

A post active service April 2005 report of medical history reflects that the Veteran denied foot, bone, or leg trouble.  

A February 2008 private record from Sports Medicine and Orthopedic Surgery reflects that the Veteran sought treatment for his knees.  The report is negative for any complaints of the ankles.

A February 2009 VA examination report reflects that the Veteran denied any current problems with his ankles.  It was noted that he had no residuals from his active duty career.  

May 2014 records from Dr. Veltri reflect that the Veteran complained of pain and instability in both ankles.  Examination of both ankles revealed tenderness over the lateral ankle ligaments.  He had 10 degrees of dorsiflexion and 20 degrees of plantar flexion.  He had Grade II anterior drawer, tenderness with forced inversion, negative external rotation stress test, and negative bimalleolar squeeze test.  There was no tenderness over the remainder of the hindfoot, midfoot, or forefoot.  

In sum, the clinical records reflect a right ankle sprain in service, unsupported bilateral DJD in service, no objective findings of instability or DJD in the more than 10 years after separation from service, and findings of instability, but no findings of DJD, in 2014.

The Veteran testified that his ankles have been bothering him since service.  He stated that he "believes[s] that [Dr. Veltri] says it's arthritis in the records."  However, the record reflects that Dr. Veltri diagnosed the Veteran with bilateral ankle instability.  In February 2008, VA requested treatment records from Dr. Veltri for the Veteran's knee disability, but did not request ankle treatment records.  VA should attempt to obtain records from February 2008 to present from Dr. Veltri.

The Veteran should be afforded another VA examination to determine the current nature and likely etiology of any right or left ankle disability.  

Eustachian tube dysfunction 

The Veteran's November 1990 report of medical history for entrance (commission) purposes reflects that at age 7 he had had a tympanostomy, a surgical procedure in which an incision is created in the eardrum to relieve pressure. 

November 1991 STRs reflect that the Veteran had a slight negative pressure noted with inability to restore to pressure after repeated swallowing in one ear; the other ear was within normal limits.  It was further noted that he had had a history of tubes in his ears at age 7 or 8.  The Veteran reported trouble getting water out of his ears, that they feel full of fluid, and trouble clearing his ears when he goes scuba diving.  White fluid was noted in at least one ear.  The assessment was Eustachian tube dysfunction.  A November 25, 1991 STR reflects that the Veteran had slight negative pressure noted with an inability to restore pressure to atmospheric pressure.  

A 1993 STR reflects the Veteran reported complaints of the right ear for two days, and thought that his ear problems were related to his sinus problems.  

A March 1994 STR reflects that the Veteran reported a one year history of sinus congestion and a history of Eustachian tube dysfunction.  He requested a strong decongestant.  A June 1994 STR reflects that the Veteran had sinus congestion and right ear congestion.  The impression was Eustachian tube dysfunction.

An August 1995 STR reflects complaints of a sore throat, congestion, and some pain around the ear.  A September 1995 report of medical examination for periodic purposes reflects that the Veteran had a left tympanic membrane which was immobile.  

An October 1999 report of medical history reflects that the Veteran reported that he did not have recurrent ear infections.  The report of medical examination reflects normal ears upon clinical examination.  It was noted that he had a history of Eustachian tube dysfunction. 

The Veteran separated from active service in 2000.  An April 2005 report of medical examination (National Guard service) reflects that the Veteran had normal ears.  The Veteran's corresponding report of medical history reflects that he reported that he did not have ear trouble. 

A January 2009 VA examination report reflects that the Veteran denied otalgia (ear pain), oterrhea (discharge), and dizziness.  The report also reflects that "there were no reports of Eustachian tube dysfunction." (See also VA Form 10-2364.)

A February 2009 VA examination report reflects that the Veteran described no treatment for his ears other than tubes at age 7.  He denied otalgia, oterrhea, and dizziness.  Upon examination, he had no auricular tenderness, no deformity, and no tophi.  His external canals were patent and without erythema, scaling, or exudate.  His tympanic membranes were intact with good color and location.  There was no discharge or evidence of cholesteatoma.  There was no active ear disease present.  There were no signs or infections of the middle or inner ear.  There was no suppuration, effusion, or aural polyps present.  There was no disturbance of balance.  The February 2009 VA examiner opined that there is "insufficient evidence to determine the veteran has Eustachian tube dysfunction.  Exam above did not reveal any pathology." 

Private correspondence from Dr. L. Fliegelman, dated in March 2010, reflects that the Veteran sought a consultation for tinnitus and hearing loss.  The Veteran denied dizziness, otorrhea, and a pressure sensation in the ears.  Upon examination, he had normal tympanic membranes.  The examiner opined that the Veteran had mild hearing loss as least as likely as not due to acoustic trauma in service.  The report is negative for Eustachian tube dysfunction.

A May 2014 private record from Dr. L. Fliegelman reflects that upon examination, the Veteran had normal tympanic membranes.  The assessment was unstable Eustachian tube dysfunction.  The impression was "bilateral moderate sensorineural hearing loss, slightly worse on the left with conductive components related to Eustachian tube dysfunction.  Start Nasonex for treatment."  The record also reflects that the May 2014 appointment was a "follow-up for hearing loss", however, earlier records, with the exception of the 2010 correspondence, are not associated with the claims file.

In sum, the clinical records reflect that the Veteran had Eustachian tube dysfunction prior to service, in service, and then not for many years after service.

The Board finds that there is insufficient evidence to find that the Veteran has a current disability.  Although Dr. Fliegelman assessed the Veteran with Eustachian type dysfunction, he did not provide any findings to support this assessment.  There is no evidence of record that the examiner observed an ear drum which appeared sucked in, watery fluid, or "glue ear", or that the assessment was based on tympanogram testing, the Toynbee procedure, and/or the Valsalva procedure.  Dr. Fliegelman did not note if the condition was bilateral or only one ear.  In addition, Dr. Fliegelman did not note Eustachian tube dysfunction in 2010, when he diagnosed the Veteran with hearing loss due to acoustic trauma.  Thus, it appears that Dr. Fliegelman's 2014 assessment is based on the Veteran's history alone.

The Board also finds that private records from 2010 to present may be useful to the Board.  The Board also finds that the Veteran should be scheduled for another examination.  The clinician should opine as to whether the Veteran has a chronic Eustachian tube dysfunction disability which was caused by, or aggravated by, active service.  The clinician should discuss the Veteran's ear tubes (tympanostomy) at age 7, and the 2009 VA findings.

The Veteran testified that his Eustachian tube dysfunction never goes away and has never improved.  However, as noted above, he denied problems in 2005, and in 2009, there was no report of Eustachian tube dysfunction and the examination did not reveal any pathology for such.  In addition, the private 2010 report is negative for any Eustachian tube dysfunction.  Moreover, the Veteran testified that to his knowledge, he did not have Eustachian tube problems before service; however, the records reflects that he had previously reported, on several occasions, that he had surgery for such at age 7, and it was noted on his entrance to service.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom he has received treatment/examination for his hearing, ears, ankles, and knees, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified, to include a.) Dr. Fliegelman from 2008 to present, and b.) Dr. Veltri (Sports Medicine Orthopedic Surgery) from 2006 to present.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.

2.  After completion of the foregoing, schedule the Veteran for an examination of his ears.  The claims folder and copies of all pertinent records should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) the Veteran has a chronic disability of Eustachian tube dysfunction, and if so, whether it is causally related to, or aggravated by, active service.

The clinician should consider the entire claims file to include a.) The November 1990 report of medical history for entrance (commission) purposes which reflects a tympanostomy at age 7; b.) the November 1991 STRs; c.) the 1993 STR; d.) the March and June 1994 STRs; e.) the August 1995 STR, and September 1995 report of medical examination for periodic purposes; f.) the October 1999 report of medical history and examination; g.) the post active service April 2005 report of medical examination and report of medical history; h.) the January 2009 VA examination report; i.) the February 2009 VA examination report; j.) the March 2010 correspondence from Dr. L. Fliegelman; and k.) the May 2014 private record from Dr. L. Fliegelman.

Any diagnosis should be based on clinical findings (e.g. water ear, "glue ear," tympanogram testing, the Toynbee procedure, and/or the Valsalva procedure.)  The examiner should discuss, if possible, whether any Eustachian tube dysfunction is bilateral or only one ear, and should discuss the Veteran's ear tubes (tympanostomy) at age 7.  The clinician is requested to provide a complete rationale.

3.  Schedule the Veteran for an examination to determine the current manifestations and severity of his bilateral patellofemoral syndrome.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  

The examiner should specifically identify all manifestations for each knee.  If the examiner reveals that the Veteran has arthritis, based on X-ray, the examiner should state if it is as likely as not that his arthritis is caused by, or aggravated by, his service-connected patellofemoral syndrome.  If the arthritis is not caused by, or aggravated by, his service-connected patellofemoral syndrome, the examiner should differentiate, if possible, the Veteran's symptoms of each.

4.  Schedule the Veteran for an examination to determine the current nature and likely etiology of the claimed ankle disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  

Based on the examination and review of the record, the clinician should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) the Veteran has a right and/or left ankle disability, and if so, the diagnosis, and whether it is causally related to, or aggravated by, active service.  

The clinician should consider the entire claims file to include a.) the March 1991 STR which reflects a right ankle sprain, and the radiology, b.) the August 1991 STR, c.) the October 1999 and November 1999 STRs; d.) the February 2004 post active service STR in which the Veteran did not report an ankle complaint; e.) the post active service April 2005 report of medical history; f.) the February 2009 VA examination report; g.) the May 2014 records from Dr. Veltri; and h.) the Veteran's statements that he did a lot of running in service.  

In this regard, the examiner should opine, if possible, as to reason for the Veteran's instability, if any (such as talar osteochondral lesion, ankle impingement, or ankle arthritis).  The examiner should also opine as to whether the Veteran has ankle arthritis based on x-ray.  If the Veteran has an ankle disability, the examiner should opine whether it is as likely as not that such an ankle disability is causally related to, or aggravated by, active service.

The clinician is requested to provide a complete rationale for his or her opinion. 

5.  Thereafter, readjudicate the issues on appeal of with consideration of all additional evidence received since issuance of the most recent Supplemental Statement of the Case.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


